SHIRA A. SCHEINDLIN, United States Magistrate.
I. FACTUAL BACKGROUND
Lladro S.A. is a Spanish corporation, which manufactures porcelain products, including porcelain figurines. The figurines are manufactured in accordance with designs prepared by Disenos Artísticos E Industriales S.A. (“DAISA”), another Spanish corporation. DAISA owns copyrights, both U.S. and foreign, on many of the Lladro figurines. Weil Ceramic & Glass, Inc. (“Weil”), a New Jersey corporation, imports and distributes these figurines in the United States and allegedly owns the United States trademark rights and the registration for the Lladro trademark. These three corporations are related. Each is wholly owned by Sodigei, S.A., a Spanish corporation, which, in turn, is owned by the Lladro brothers. Karen-Leslie Co., Inc., (“Karen-Leslie”) a New York corporation, is engaged in the acquisition and resale of hard goods, including Lladro porcelain figurines. Defendants Edward and Dolores Work are officers of Karen-Leslie.
On September 19, 1983, DAISA filed suit against Karen-Leslie, and Edward and Dolores Work, charging copyright infringement. On May 3, 1984, Weil also filed suit against the same defendants claiming trademark violations. Plaintiffs allege that defendants have violated plaintiffs’ copy- ' rights to Lladro figurines by importing these figurines into the United States from abroad for the purpose of resale, without the authority of the copyright owner. Plaintiffs similarly allege that their trademark rights are infringed by the importation of the Lladro figurines without the authority of the owner of the United States *502trademark. See Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment at 1-2. In both cases, which have now been consolidated, defendants have denied the infringement charges and have asserted a counterclaim accusing plaintiffs of violating the antitrust laws by unlawfully restricting the trade in Lladro figurines.
Four dispositive motions have already been made in this extended and taxing litigation. Plaintiffs moved under Fed.R. Civ.P. 12(b)(6) and 56 to dismiss the antitrust counterclaim. Both motions were denied. Plaintiffs then unsuccessfully moved for summary judgment on their trademark infringement claims. Finally, defendants have moved for summary judgment on both the copyright and trademark infringement claims. The last two motions for summary judgment are awaiting decision.
A great deal of discovery has taken place by all parties during the pendency of these lawsuits. In the course of producing documents, plaintiffs DAISA and Weil have refused to produce a number of documents asserting either the attorney-client privilege and/or the attorney work product doctrine. At defendants’ request, this court conducted in camera review of close to 200 documents as to which plaintiffs claim a privilege.
I have adopted the same document classification system employed by defendants, in its letter listing the documents produced, but have numbered the documents within each category.
I. Communications between Attorney and Clients
According to plaintiffs, documents in this category include “communications directly between plaintiffs, corporate clients, and their attorneys acting in their professional capacity and concern the seeking or provision of legal advice ...”
II. Communications Protected by Work-Product Privilege
As to this category of documents, plaintiffs argue that “defendant has not made any showing of substantial need and undue prejudice to justify their production____”
III. Privileged Communications of Questioned or Tangential Relevance
Plaintiffs question the relevance of these documents but do not assert that they are privileged. Rather they appear concerned that production of these documents might result in an inadvertent waiver of the privilege to other documents.
II. DISCUSSION
A. Commonality of Interest Among Plaintiffs and Counterclaim Defendants
One issue must be addressed at the outset. Many of the documents reveal correspondence between Lladro and DAISA or DAISA and Weil. Often counsel for one corporation wrote to counsel for another. In order for these communications to be privileged, there must be a “community of interest” between the parties asserting the privilege. A community of interest exists where persons or corporations have an identical legal interest with respect to the subject matter of a communication between an attorney and a client. Duplan Corporation v. Deering Milliken, Inc., 397 F.Supp. 1146, 1172 (D.S.C.1975).
In Duplan, the court gave extensive treatment to the issue of waiver of both the attorney-client and work-product privileges in the context of sharing materials covered by these privileges among a number of separate corporations, both parties and non-parties. The situation with regard to work product material appears to be well-settled. “The sharing of information between counsel for parties having common interests does not destroy the work product privlege, during the course of the litigation.” Id. at 1172 (citing Transmirra Products Corp. v. Monsanto Chemical Co., 26 F.R.D. 572, 578 (S.D.N.Y.1960).
The attorney-client privilege is a narrower privilege precisely because its protection is absolute. Any breach of confidentiality between attorney and client, with limited exceptions, constitutes a waiver. One recognized exception to this rule is the “com*503mon-defense rule” which allows counsel for co-defendants to share privileged information without fear of waiver. See United States v. McPartlin, 595 F.2d 1321, 1336 (7th Cir.) cert. denied, 444 U.S. 833, 100 S.Ct. 65, 62 L.Ed.2d 43 (1979) (cases cited therein). Another exception is the “community of interest” rule which might extend to non-parties. This latter rule is limited to those situations involving either the legal duty to defend another entity or the common interest arising from a client transaction between two separate entities which are represented by the same attorney. Thus, in Duplan, one corporation which was not a party was covered by the community of interest rule because it was required to act as legal patent advisors to two of the parties. Id. at 1175. Thus, communications to or from that corporation were privileged.
Another non-party, in Duplan, the exclusive U.S. licensee under the patents in suit was not found to be party to the “community of interest”. Although one of the parties did have a duty to defend this corporation, the duty was not exercised because the corporation was not sued. Thus, communications of privileged material to that corporation constituted a waiver.
Here, communications between Lladro, DAISA and Weil are privileged both as a legal matter and a formal matter. All three of these corporations are named as co-defendants and co-conspirators in an antitrust counterclaim asserted against them by Karen-Leslie. Thus the “common-defense” rule allows a free exchange of privileged matter between these parties. Secondly, the “community of interest” rule also applies. Although Lladro is not a party-plaintiff in these consolidated actions, it is joined with DAISA and Weil, as a counterclaim-defendant in both actions. Thus, all share an identical legal interest in the outcome of the action.
Finally, as a factual matter, the three corporations among whom documents were freely exchanged, are related companies, sharing a single grandparent, SODIGEI, S.A. In United States v. American Telephone and Telegraph Co., 86 F.R.D. 603, 616 (D.D.C.1979), the court directed that the attorney-client protection provided for corporate clients includes, the corporation who retained an attorney, its parent, and its wholly-owned and majority-owned subsidiaries considered collectively. See also United States v. United Shoe Machinery Corp., 89 F.Supp. 357, 359 (D.Mass. 1950). Following these authorities, this court concludes that the attorney-client privilege protects disclosures between these corporations and their attorneys.
B. Attorney-Client Privilege
1. In General
The attorney-client privilege promotes complete disclosure between attorney and client and protects confidential communications between them. 8 Wigmore Evidence § 2291 (McNaughton Rev.1961); see also Burlington Industries v. Exxon Corporation, 65 F.R.D. 26, 32 (D.Md.1974). To establish a claim of attorney-client privilege, the following conditions must be met:
(1) the asserted holder of the privilege is or sought to become a client; (2) the person to whom the communication was made (a) is a member of the bar of a court, or his subordinate and (b) in connection with this communication is acting as a lawyer; (3) the communication relates to a fact of which the attorney was informed (a) by his client (b) without the presence of strangers (c) for the purpose of securing primarily either (i) an opinion on law or (ii) legal services or (iii) assistance in some legal proceeding, and not (d) for the purpose of committing a crime or tort; and (4) the privilege has been (a) claimed and (b) not waived by the client.
United Shoe Machinery Corp., 89 F.Supp. at 358-359.
The privilege “will not conceal everything said and done in connection with an attorney’s legal representation of a client in a matter.” Matter of Fischel, 557 F.2d 209, 212 (9th Cir.1977). The privilege also does not allow business affairs to be conducted in secret. Id. at 211. Rather, the *504attorney-client privilege is narrowly construed as an exception to the basic discovery rule which favors disclosure. The court must, on a case-by-case basis, weigh the general purpose of the privilege — to protect the confidentiality of the attorney-client relationship — against the truth-seeking role of discovery.
Discovery’s truth-seeking function has its roots in the fundamental principle “that the public has a claim to every man’s evidence.” 8 Wigmore, Evidence § 2192 at 71 (McNaughton Rev.1961). Congress intended that discovery in federal courts be broad and liberal to adequately inform litigants before trial. See Schlagenhauf v. Holder, 379 U.S. 104, 114-115, 85 S.Ct. 234, 240-241, 13 L.Ed.2d 152 (1964). Discovery’s truth-seeking functions are rarely outweighed by considerations of confidentiality or privacy. Thus, in an in camera review of documents, the party asserting the privilege bears the burden of proof. Du-plan, 397 F.Supp. at 1161.
2. Patent Cases
Courts formerly did not apply the attorney-client privilege to patent cases because they viewed a lawyer’s role in patent matters as solely of a business or technical nature. See Zenith Radio Corp. v. Radio Corp. of America, 121 F.Supp. 792, 793-794 (D.Del 1954). However, in Sperry v. State of Florida, 373 U.S. 379, 383, 83 S.Ct. 1322, 1324, 10 L.Ed.2d 428 (1963), the Supreme Court held that preparing and prosecuting patent applications involves the practice of law. Thus, cases following Sperry have held that communications between an attorney and client in patent cases may be protected. See, e.g., Status Time Corporation v. Sharp Electronics Corp., 95 F.R.D. 27, 30 (S.D.N.Y.1982); Hercules Inc. v. Exxon Corp., 434 F.Supp. 136, 147 (D.Del.1977); Garrison v. General Motors Corp., 213 F.Supp. 515, 519 (S.D. Cal.1963).
Courts have remained firm, however, in denying privileged status to documents that contain essentially technical or business data and are not primarily legal in nature. The party claiming the privilege must clearly show that a document renders legal advice and does not, for example, merely contain facts later disclosed in a patent or trademark application. Burlington Industries v. Exxon Corp., 65 F.R.D. 26, 39 (D.Md.1974); see also Hercules, 434 F.Supp. at 147; SCM Corp. v. Xerox Corp., 70 F.R.D. 508, 515 (D.Conn.1976) (“legal departments are not citadels in which public, business or technical information may be placed to defeat discovery and thereby ensure confidentiality.”); Jack Winter, Inc. v. Koratron Co., Inc., 54 F.R.D. 44, 47 (N.D.Cal.1971); cf. Colton v. United States, 306 F.2d 633, 638 (2d Cir.1962), cert. denied, 371 U.S. 951, 83 S.Ct. 505, 9 L.Ed.2d 499 (1963). Therefore, communications to an attorney who is merely a conduit for information that eventually finds its way to the Patent Office or to a third party, are not privileged because they lack confidentiality. Duplan, 397 F.Supp. at 1168; Hercules, 434 F.Supp. at 143, 148; see also Jack Winter, Inc., 54 F.R.D. at 47.
C. Work Product Privilege
Plaintiffs claim that many of the withheld documents fall within the qualified privilege accorded to an attorney’s work product. Developed in Hickman v. Taylor, 329 U.S. 495, 67 S.Ct. 385, 91 L.Ed. 451 (1947) and codified in Fed.R.Civ.P. 26(b)(3), the work product doctrine protects an attorney’s private files from disclosure to opposing counsel absent a showing of necessity or justification for disclosure by the party seeking the documents. See In Re Grand Jury Subpoena, 599 F.2d 504, 512 (2d Cir.1979).
... a party may obtain discovery of documents and tangible things otherwise discoverable under subdivision (b)(1) of this rule and prepared in anticipation of litigation or for trial by or for another party or by or for that other party’s ■ representative ... only upon a showing that the party seeking discovery has substantial need of the materials____
Fed.R.Civ.P. 26(b)(3), (emphasis added).
The protection offered by Rule 26(b)(3) is limited. Work product immunity does not *505shield all materials prepared by a lawyer. It applies only to documents such as memoranda, preliminary drafts of documents, recorded mental impressions, opinions, or conclusions of an attorney that were prepared with an eye towards litigation. It does not apply to “[mjaterials assembled in the ordinary course of business, or pursuant to public requirements unrelated to litigation ...” or for other nonlitigation purposes. United States v. El Paso Co., 682 F.2d 530, 542 (5th Cir.1982), cert. denied, 466 U.S. 944,104 S.Ct. 1927, 80 L.Ed.2d 473 (1984) (citing Advisory Committee’s notes to Rule 26(b)(3)). Furthermore, the prospect of litigation may not be so remote as to be a “mere possibility.” See Burlington, 65 F.R.D. at 43; Garfinkle v. Arcata National Corporation, 64 F.R.D. 688, 690 (S.D.N.Y.1974).
To determine when the shift from ordinary business to anticipation of litigation has occurred, the court must look at the facts of each case and determine whether the attorney reasonably concluded, at the time the documents was prepared, that a substantial probability of litigation existed. See Westhemeco Ltd. v. New Hampshire Insurance Co., 82 F.R.D. 702, 708 (S.D.N.Y.1979) modified on other grounds sub nom, 484 F.Supp. 1153 (1980); Stix Products Inc. v. United Merchants and Manufacturers, Inc., 47 F.R.D. 334, 337 (S.D.N.Y.1969) (“If the prospect of litigation is identifiable because of specific claims that have already arisen, the fact that, at the time the document is prepared, litigation is still a contingency has not been held to render the privilege inapplicable.”).
Application of the work product doctrine to patent cases had been challenged on the grounds that much of the information used by patent attorneys is public, and that the patent attorney’s role is mainly in the business and technical, not the legal, sphere. See Burlington, 65 F.R.D. at 35. Most recent eases concerning patents and trademarks, however, have held that documents containing an attorney’s comments on technical information, legal advice, or preparation in anticipation of administrative proceedings, may be privileged under the work product doctrine. See e.g., Natta v. Zletz, 418 F.2d 633, 636-637 (7th Cir. 1969); Natta v. Hogan, 392 F.2d 686, 691 (10th Cir.1968); In re Natta, 410 F.2d 187, 192 (3d Cir.), cert. denied sub nom, 396 U.S. 836, 90 S.Ct. 95, 24 L.Ed.2d 87 (1969). Judge Layton, in In re Natta, 48 F.R.D. 319 (D.Del.1969), held that “documentary material relating both to ex parte applications for a patent, as well as patent interference proceedings, were subject to a claim of privilege.” Id. at 321. Thus, the work product privilege does apply to ex parte patent prosecutions, but only as to those documents which exhibit an attorney’s concern with possible future litigation. See Hercules, 434 F.Supp. at 151-152.
III. RULINGS
Listed below are rulings as to each document reviewed in camera. Documents classified as “not privileged” failed to meet the requirements of privilege for one of the following reasons.
(1) document is not an attorney-client communication.
(2) document is primarily concerned with technical or business information.
(3) document did not seek or give legal advice.
(4) document was not prepared in anticipation of litigation.
The plaintiff and counterclaim-defendants are required to produce the documents designated as Not Privileged (unless found to be irrelevant) within ten (10) days of such time as this order becomes final.
SO ORDERED.
GROUP A: Communications Between Attorney and Client NUMBER RULING REASON Doc. 1 Doc. 2 Doc. 3 PRIVILEGED PRIVILEGED PRIVILEGED seeks legal assistance gives legal advice gives legal advice
*506NUMBER RULING Doc. 4 NOT PRIVILEGED Doc. 5 Doe. 6 NOT PRIVILEGED Doc. 7 NOT PRIVILEGED Doe. 8=16 PRIVILEGED Doc. 9=17 PRIVILEGED Doc. 10 NOT PRIVILEGED Doc. 11 NOT PRIVILEGED Doc. 12 NOT PRIVILEGED Doc. 13 PRIVILEGED Doc. 14 NOT PRIVILEGED Doc. 15 NOT PRIVILEGED Doc. 16=8 Doc. 17=9 Doc. 18 PRIVILEGED Doc. 19 PRIVILEGED Doc. 20 PRIVILEGED Doc. 21 PRIVILEGED Doc. 22 NOT PRIVILEGED Doc. 23 PRIVILEGED Doc. 24 PRIVILEGED Doc. 25 NOT PRIVILEGED Doc. 26 PRIVILEGED Doc. 27 NOT PRIVILEGED Doc. 28 PRIVILEGED Doc. 29 NOT PRIVILEGED Doc. 30 PRIVILEGED Doc. 31 NOT PRIVILEGED Doc. 32 PRIVILEGED Doc. 33 PRIVILEGED Doc. 34 PRIVILEGED Doc. 35 PRIVILEGED Doc. 36 PRIVILEGED Doc. 37 PRIVILEGED Doc. 38 PRIVILEGED Doc. 39 PRIVILEGED Doc. 40 PRIVILEGED Doc. 41 PRIVILEGED Doc. 42 PRIVILEGED Doc. 43 PRIVILEGED Doc. 44 PRIVILEGED Doc. 45 PRIVILEGED Doc. 46 PRIVILEGED Doc. 47 PRIVILEGED Doc. 48 PRIVILEGED Doc. 49 PRIVILEGED Doc. 50 PRIVILEGED REASON not attorney-client communication Spanish not attorney-client communication not attorney-client communication gives legal advice gives legal advice not attorney-client communication >} gives legal advice not attorney-client communication (pictures) not attorney-client communication (catalog) seeks legal advice providing facts to attorney in order to seek legal advice providing facts to attorney in order to seek legal advice providing facts to attorney in order to seek legal advice business advice not legal advice gives and seeks legal advice and facts providing facts to attorney in order to seek legal advice transmittal letter providing facts to attorney in order to seek legal advice transmittal letter providing facts to attorney in order to seek legal advice not privileged communication providing facts to attorney in order to seek legal advice, seeks legal advice transmittal letter attorney-client communication seeks legal advice and transmits facts seeks legal advice seeks legal advice and transmits facts a tt t) >) seeks legal advice providing facts to attorney in order to seek legal advice if seeks legal advice gives legal advice providing facts to attorney in order to seek legal advice seeks legal advice gives legal advice seeks legal advice providing facts to attorney in order to seek legal advice
*507NUMBER RULING REASON Doc. 51 PRIVILEGED gives legal advice Doc. 52 PRIVILEGED •providing facts to attorney in order to seek legal advice Doc. 53 NOT PRIVILEGED 1 transmittal letter Doc. 54 PRIVILEGED seeks legal advice Doc. 55 PRIVILEGED providing facts to attorney in order to seek legal advice Doc. 56 PRIVILEGED seeks legal advice Doc. 57 PRIVILEGED 11 Doc. 58 PRIVILEGED 11 Doc. 59 PRIVILEGED providing facts to attorney in order to seek legal advice Doc. 60 NOT PRIVILEGED content Doc. 61 NOT PRIVILEGED 11 Doc. 62 NOT PRIVILEGED 11 Doc. 63 NOT PRIVILEGED 11 Doc. 64 NOT PRIVILEGED 11 Doc. 65 NOT PRIVILEGED 11 Doc. 66 PRIVILEGED providing facts to attorney in order to seek legal advice Doc. 67 PRIVILEGED gives legal advice Doc. 68 PRIVILEGED gives legal advice Doc. 69 PRIVILEGED providing facts to attorney in order to seek legal advice Doc. 70 PRIVILEGED providing facts to attorney in order to seek legal advice Doc. 71 NOT PRIVILEGED content Doc. 72 PRIVILEGED gives legal advice Doc. 73 PRIVILEGED gives legal advice Doc. 74 PRIVILEGED providing facts to attorney in order to seek legal advice Doc. 75 PRIVILEGED . providing facts to attorney in order to seek legal advice GROUP B: Work-Product Privilege (“WP”) NUMBER RULING REASON Doc. 1 PRIVILEGED attorney-client seeks information in order to provide legal advice Doc. 2 PRIVILEGED attorney-client WP — seeks facts, provides facts all related to litigation Doc. 3 PRIVILEGED WP — discuss pending case litigation strategy Doc. 4 PRIVILEGED WP and attorney-client — litigation-strategy, give and receive legal advice Doc. 5 PRIVILEGED attorney-client, WP Doc. 6 PRIVILEGED WP and attorney-client — legal advice; attorney-client and strategy Doc. 7 PRIVILEGED WP — litigation strategy Doe. 8 PRIVILEGED attorney-client and WP Doc. 9 PRIVILEGED attorney-client — give legal advice Doc. 10 PRIVILEGED WP — litigation strategy Doc. 11 PRIVILEGED WP — strategy Doc. 12 PRIVILEGED attorney-client — gives legal advice Doc. 13 NOT PRIVILEGED transmittal of an assignment Doc. 14 PRIVILEGED WP — litigation strategy Doc. 15 PRIVILEGED attorney-client — gives legal advice Doc. 16 PRIVILEGED attorney-client gives legal advice Doc. 17 NOT PRIVILEGED content
*508NUMBER RULING Doc. 18 NOT PRIVILEGED Doc. 19 NOT PRIVILEGED Doc. 20 NOT PRIVILEGED Doc. 21 PRIVILEGED Doc. 22 NOT PRIVILEGED Doc. 23 PRIVILEGED Doc. 24 PRIVILEGED Doc. 25 PRIVILEGED Doc. 26 PRIVILEGED Doc. 27 PRIVILEGED Doc. 28 PRIVILEGED Doc. 29 NOT PRIVILEGED Doc. 30 NOT PRIVILEGED Doc. 31 NOT PRIVILEGED Doc. 32 NOT PRIVILEGED Doc. 33 NOT PRIVILEGED Doc. 34 PRIVILEGED Doc. 35 PRIVILEGED Doc. 36 NOT PRIVILEGED Doc. 37 NOT PRIVILEGED Doc. 38 NOT PRIVILEGED Doc. 39 PRIVILEGED Doc. 40 PRIVILEGED Doc. 41 PRIVILEGED Doc. 42 PRIVILEGED Doc. 43 NOT PRIVILEGED Doc. 44 PRIVILEGED Doc. 45 PRIVILEGED Doc. 46 PRIVILEGED Doc. 47 PRIVILEGED Doc. 48 PRIVILEGED Doc. 49 PRIVILEGED Doc. 50 PRIVILEGED Doc. 51 NOT PRIVILEGED Doc. 52 NOT PRIVILEGED Doc. 53 NOT PRIVILEGED Doc. 54 PRIVILEGED Doc. 55 PRIVILEGED Doc. 56 PRIVILEGED Doc. 57 PRIVILEGED Doc. 58 PRIVILEGED Doc. 59 PRIVILEGED Doc. 60 & 60A PRIVILEGED Doc. 61 PRIVILEGED Doc. Doc. 62 63 PRIVILEGED REASON content, attorney seeks business information re: filing of copyrights content, re: copyright application content, re: copyright application attorney-client — legal advice given and strategy transmittal attorney-client and WP — strategy attorney-client attorney-client seeks information in order to conduct litigation ft WP legal strategy WP content content not relevant not relevant not in preparation for litigation attorney-client and WP WP not in preparation for litigation not in preparation for litigation not in preparation for litigation attorney-client communication it it ft not in preparation for litigation attorney-client giving legal advice preparation for litigation and attorney-client WP seeks legal advice WP — anticipation of litigation provides legal advice provides legal advice transmittal not trial preparation material transmittal gives legal advice It ft provides legal advice ft ft it it it Who is DEYGESA?
*509GROUP C: Privileged Communications of Questionable or Tangential Relevance* NUMBER RULING Doc. 64 NOT PRIVILEGED Doc. 65 NOT PRIVILEGED Doc. 66 NOT PRIVILEGED Doc. 67 NOT PRIVILEGED Doc. 68 NOT PRIVILEGED Doc. 69 NOT PRIVILEGED Doc. 70 NOT PRIVILEGED Doc. 71 NOT PRIVILEGED Doc. 72 NOT PRIVILEGED Doc. 73 NOT PRIVILEGED Doc. 74 NOT PRIVILEGED Doc. 75 NOT PRIVILEGED Doc. 76 NOT PRIVILEGED Doc. 77 NOT PRIVILEGED Doe. 78 NOT PRIVILEGED Doc. 79 NOT PRIVILEGED Doc. 80 NOT PRIVILEGED Doc. 81 NOT PRIVILEGED Doc. 82 NOT PRIVILEGED Doc. 83 NOT PRIVILEGED Doc. 84 NOT PRIVILEGED Doc. 85 NOT PRIVILEGED Doc. 86 NOT PRIVILEGED Doc. 87 NOT PRIVILEGED Doc. 88 NOT PRIVILEGED Doc. 89 NOT PRIVILEGED Doc. 90 NOT PRIVILEGED Doc. 91 NOT PRIVILEGED Doc. 92 ■ NOT PRIVILEGED Doc. 93 NOT PRIVILEGED Doc. 94 NOT PRIVILEGED Doc. 95 NOT PRIVILEGED Doc. 96 NOT PRIVILEGED Doc. 97 Doc. 98 NOT PRIVILEGED Doc. 99 NOT PRIVILEGED Doc. 100 NOT PRIVILEGED Doc. 101 NOT PRIVILEGED Doc. 102 NOT PRIVILEGED Doc. 103 NOT PRIVILEGED Doc. 104 NOT PRIVILEGED Doc. 105 NOT PRIVILEGED Doc. 106 NOT PRIVILEGED Doc. 107 NOT PRIVILEGED Doc. 108 NOT PRIVILEGED Doc. 109 NOT PRIVILEGED Doc. 110 NOT PRIVILEGED Doc. 111 NOT PRIVILEGED REASON not attorney-client communication 1) it It It ft 11 content business information re: copyrights business information, not legal advice no legal advice, irrelevant content irrelevant does not provide legal advice does not provide legal advice, irrelevant does not provide legal advice, irrelevant does not provide legal advice does not provide legal advice, irrelevant does not provide legal advice, irrelevant does not provide legal advice, irrelevant does not provide legal advice, irrelevant does not provide legal advice, irrelevant 11 11 11 does not provide legal advice does not provide legal advice, irrelevant It 11 11 11 does not provide legal advice 11 11 ILLEGIBLE does not provide legal advice 11 11 11 11 11 It 11 11 11 11 11 and transmittal does not provide legal advice 11
*510NUMBER RULING REASON Doc. 112 NOT PRIVILEGED it Doc. 113 NOT PRIVILEGED tt Doc. 114 NOT PRIVILEGED does not provide legal advice, irrelevant Doc. 115 NOT PRIVILEGED ti Doc. 116 NOT PRIVILEGED ' does not provide legal advice Doc. 117. NOT PRIVILEGED it Doc. 118 NOT PRIVILEGED neither gives nor seeks legal advice Doc. 119 NOT PRIVILEGED it Doc. 120 NOT PRIVILEGED it Doc. 121 NOT PRIVILEGED tt Doc. 122 NOT PRIVILEGED not privileged advice and transmittal Doc. 123 PRIVILEGED provides legal advice Doc. 124 NOT PRIVILEGED not attorney-client communication Doc. 125 NOT PRIVILEGED transmittal Doc. 126 NOT PRIVILEGED transmittal Doc. 127 NOT PRIVILEGED not attorney-client communication Doc. 128 NOT PRIVILEGED transmittal Doc. 129 NOT PRIVILEGED a Doc. 130 NOT PRIVILEGED it Doc. 131 NOT PRIVILEGED transmittal irrelevant Doc. 132 PRIVILEGED seeks legal advice Doc. 133 NOT PRIVILEGED not attorney-client communication Doc. 134= 133 Doc. 135 NOT PRIVILEGED it Doc. 136 NOT PRIVILEGED ti Doc. 137 NOT PRIVILEGED a Doc. 138 NOT PRIVILEGED it Doc. 139 NOT PRIVILEGED invoice, irrelevant Doc. 140 NOT PRIVILEGED invoice, irrelevant Doc. 141 NOT PRIVILEGED it Doc. 142 NOT PRIVILEGED content, copyright applications, irrelevant, transmittal Doc. 143 NOT PRIVILEGED privilege waived — cc to third party Doc. 144 NOT PRIVILEGED not attorney-client communication Doc. 145 PRIVILEGED seeks legal advice Doc. 146 NOT PRIVILEGED not attorney-client communication Doc. 147 NOT PRIVILEGED it Doc. 148 NOT PRIVILEGED it Doc. 149 NOT PRIVILEGED transmittal Doc. 150 NOT PRIVILEGED business advice not legal Doc. 151= 147 Doc. 152 NOT PRIVILEGED business advice, not legal Doc. 153 WHO IS DEYGASA and ALBERTO RAMON? Doc. 154 PRIVILEGED seeks legal advice Doc. 155 NOT PRIVILEGED not attorney-client communication Doc. 156 NOT PRIVILEGED tt Doc. 157 NOT PRIVILEGED transmittal Doc. 158 NOT PRIVILEGED it Doc. 159 NOT PRIVILEGED it Doc. 160 NOT PRIVILEGED tt Doc. 161 PRIVILEGED provides information for purpose of giving legal advice Doc. 162 NOT PRIVILEGED business advice, not legal and transmittal Doc. 163 confidential customer list? Doc. 164 PRIVILEGED transmit information in order to get legal advice
*511NUMBER RULING REASON Doc. 165 Doc. 166 Doc. 167 Doc. 168 Doc. 169 Doc. 170 Doc. 171 NOT PRIVILEGED NOT PRIVILEGED PRIVILEGED PRIVILEGED PRIVILEGED PRIVILEGED PRIVILEGED transmittal not attorney-client communication provides legal advice provides legal advice provides legal advice provides legal advice transmittal, enclosure privileged provides legal advice GROUP D: Late Submissions, Miscellaneous NUMBER RULING REASON Doc. 172(c) Doc. 173(c) Doc. 174(c) Doc. 175(a) NOT PRIVILEGED NOT PRIVILEGED NOT PRIVILEGED PRIVILEGED not attorney-client communication content — irrelevant not attorney-client communication gives legal advice

The court finds all documents in this section to be relevant unless otherwise noted.